DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (KR 10-2011-0008469 A) in view of Kim et al. (USPN 2017/0352291 A1).

As to claim 1, Do teaches an information output apparatus comprising: 

a protrusion provided to reciprocate such that at least a part of the protrusion protrudes from the expression hole and information is expressed on the expression surface (see at least figs. 1-3: protrusions 221, 222, 223 and 224); and
a driving module located inside the casing and connected to the protrusion to move the protrusion (see at least figs. 2-5 and description “the protrusions 223 and 224 are coupled to the support plate and selectively protrude from the surface of the braille display panel 200 through the holes due to contraction and expansion of the biometals 233 and 234).
Do does not directly teach a skin module located facing the expression surface, the skin module comprising a film having a first surface and a second surface opposite to the first surface, the first surface facing the expression surface.
Kim teaches a skin module located facing the expression surface, the skin module comprising a film having a first surface and a second surface opposite to the first surface, the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the skin module of Kim with the casing of Do in order to provide a braille display having high durability and improved response speed. Do and Kim are in the same field of a braille display. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Do and Kim teach the information output apparatus of claim 1 (see above rejection), wherein the casing comprises an active region, in which the expression hole is located, and a non-active region at an edge of the active region, and wherein the skin module comprises a spacer having an opening corresponding to the active region, the spacer being provided between the film and the expression surface (see Kim at least figs. 2-5 and [0056] and [0089]).

As to claim 3, the combination of Do and Kim teach the information output apparatus of claim 2 (see above rejection), further comprising an adhesive film between the spacer and the 

As to claim 4, the combination of Do and Kim teach the information output apparatus of claim 2 (see above rejection), wherein the film and the spacer are integrally provided (see Kim at least figs. 2-5 and [0068] and [0089]).

As to claim 5, the combination of Do and Kim teach the information output apparatus of claim 1 (see above rejection), wherein the casing further comprises: an active region in which the expression hole is located; a non-active region at an edge of the active region; and a groove corresponding to the active region (see Do at least figs. 1-3: a braille display having a plurality of holes and Kim at least figs. 2-5 and [0056]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (KR 10-2011-0008469 A) in view of Kim et al. (USPN 2017/0352291 A1), further in view of Van Hees et al. (USPN 9,734,731 B2).

As to claim 6, the combination of Do and Kim teach the information output apparatus of claim 5 (see above rejection).
Do and Kim do not directly teach an adhesive film between the film and the casing.
Van Hees teaches an adhesive film between the film and the casing (see at least figs. 1-7 and description “the strip is attached to the inner surface by means of adhesive tape”).


As to claim 7, the combination of Do and Kim teach the information output apparatus of claim 1 (see above rejection).
Do and Kim do not directly teach wherein a first coupling unit is located on at least a part of the casing, and wherein the skin module comprises: a support unit coupled at least to an edge of the film; and a second coupling unit located on the support unit and configured to be coupled to the first coupling unit.
Van Hees teaches wherein a first coupling unit is located on at least a part of the casing, and wherein the skin module comprises: a support unit coupled at least to an edge of the film; and a second coupling unit located on the support unit and configured to be coupled to the first coupling unit. (see at least figs. 1-7 and description “direct attachment of the strip to the main body. It is also possible that the strip is attached to the inner surface by means of adhesive tape. The strip 54 is provided with upstanding edge portions 62, 64 having a shape corresponding with the edges 42 and 44, comprises the grooved portions 46 as discussed with reference to FIGS. 1-6. If the strip 54.1 is attached to main body 53 as shown in FIG. 7a, a similar 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coupling of Van Hees with the casing of Do and Kim in order to improve functionality of a braille display. Do, Kim and Van Hees are in the same field of a braille display. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 8, the combination of Do, Kim and Van Hees teach the information output apparatus of claim 7 (see above rejection), further comprising a sealing unit located in at least one of between the support unit and the casing and between the film and the casing. (see Van Hees at least figs. 1-7 and description “direct attachment of the strip to the main body. It is also possible that the strip is attached to the inner surface by means of adhesive tape. The strip 54 is provided with upstanding edge portions 62, 64 having a shape corresponding with the edges 42 and 44, comprises the grooved portions 46 as discussed with reference to FIGS. 1-6. If the strip 54.1 is attached to main body 53 as shown in FIG. 7a, a similar strip 54.2 can be attached adjacent the strip 54.1. In FIG. 7b it is shown how the strip 54.2 is attached wherein strip 54.1 is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        3/11/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623